                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                  GREENEVILLE DIVISION

TRAVIS BELLEW,                                        )
                                                      )
                                                      )             2:19-CV-00191-DCLC
                Plaintiff,                            )
                                                      )
        vs.                                           )
                                                      )
SULLIVAN COUNTY, TENNESSEE et al.;                    )
                                                      )
                Defendants                            )




                                              ORDER

       This matter is before the Court to consider two Reports and Recommendations of the

United States Magistrate Judge [Doc. 31, Doc. 32].           No objections to either Report and

Recommendation were filed in the time allowed.

       In the first Report and Recommendation [Doc. 31], the Magistrate Judge recommends that

the Motion to Strike [Doc. 14] filed by Defendants Sullivan County, Tennessee; Sullivan County

Sheriff Jeff Cassidy; and Captain Lee Carswell (“Defendants”) be denied. In their motion,

Defendants ask the Court to strike from the Complaint [Doc. 1] certain out-of-court statements

pursuant to Fed. R. Civ. P. 12(f) [Doc. 14, pg. 1].       Defendants argue these statements were

introduced into the record without proper evidentiary foundation and are highly prejudicial to

Defendants [Id. at pg. 2]. Defendants listed thirty statements they wish to have stricken from the

Complaint [see id. at pg. 5-8]. Plaintiff responds that materiality, not admissibility, is the question

under Rule 12(f) [Doc. 20, pg. 4]. The Magistrate Judge agreed, reasoning that Defendants’

admissibility arguments are premature, and the Complaint is not evidence but merely an outline of



                                                  1
Plaintiff’s claim [Doc. 31, pg. 3]. Moreover, the Magistrate Judge found Defendants failed to

explain how the statements are unfairly prejudicial [Id.].

          In the second Report and Recommendation [Doc. 32], the Magistrate Judge recommends

the Motion to Strike [Doc. 21] filed by Defendant Christopher Sabo (“Sabo”) be denied. In his

motion, Sabo requests the Court to strike the final sentence of Paragraph 1 and the entirety of

Paragraphs 37 and 38 of the Complaint as well as Exhibits 1, 2, and 3 pursuant to

Fed. R. Civ. P. 12(f) [Doc. 21, pg. 1]. Exhibits 1, 2, and 3 are copies of criminal court records

relating to criminal charges brought against Sabo, and Paragraphs 1, 37, and 38 of the Complaint

summarize the contents of those records [Doc. 22, pg. 2]. Sabo argues this material is prejudicial

to him, particularly because at the time his motion was filed, he was working toward completing

a judicial diversion program by January 2020, which was supposed to result in an order of

expungement [Id. at pg. 2-3]. He argues that “[b]y attaching the criminal court pleadings and other

documents to the Complaint, which is public record, and referencing the criminal proceedings in

Paragraphs 1, 37, and 38, Plaintiff has unilaterally nullified the expungement” [Id. at pg. 3]. Sabo

further explains that Exhibits 1 and 2 published his date of birth and social security number [Id. at

pg. 4].

          Plaintiff responds that the information regarding Sabo’s criminal charge is relevant to

Plaintiff’s claims, and Sabo has not yet completed his diversion, nor has his criminal case been

dismissed [Doc. 25, pg. 2]. The Magistrate Judge agreed and found that granting Sabo’s Motion

to Strike would thus be improper. The Court notes that as of the date of this order, nothing in the

record indicates there has been an order of expungement related to Sabo’s criminal charge.

Moreover, the Magistrate Judge explained that after Sabo’s Motion to Strike was filed, Plaintiff




                                                 2
filed a Motion to Substitute Exhibits [Doc. 26], which was granted, and thereafter substitute

exhibits were filed under seal to protect Sabo’s personal information [Doc. 27].

       After careful consideration of the record as a whole and the Reports and Recommendations

of the United States Magistrate Judge, and for the reasons set out in those Reports and

Recommendations which are incorporated by reference herein, it is hereby ORDERED that both

Reports and Recommendations [Doc. 31, Doc. 32] are ADOPTED, and the Motions to Strike

[Doc. 14, Doc. 21] are DENIED.

       SO ORDERED:




                                             s/Clifton L. Corker
                                             United States District Judge




                                                3
